Exhibit 10.29



 

April 25, 2006

 

Mr. Gregory Wolf
Senior Vice President
Gerber Scientific, Inc.
83 Gerber Road West
South Windsor, Connecticut 06074

Dear Greg:

         Gerber Scientific, Inc. (the "Company") considers it essential to the
best interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, should the Company face a possible
Change in Control (as defined in Section 2 of this Agreement), such as the
acquisition of a substantial share of the equity or voting securities of the
Company, the Board of Directors of the Company (the "Board") has determined that
it is imperative that it and the Company be able to rely upon your continued
services without concern that you might be distracted by the personal
uncertainties and risks that the possibility of a Change in Control might
entail.

         Accordingly, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company's management to their assigned duties without distraction
in the face of potentially disturbing circumstances that could arise out of a
possibility for a Change in Control of the Company.



         In order to induce you to remain in the employ of the Company and its
subsidiaries and in consideration of your agreement set forth in Section 2(B)
hereof, the Company agrees that you shall receive the severance benefits set
forth in this letter agreement ("Agreement") in the event your employment with
the Company and its subsidiaries is terminated subsequent to a Change in Control
under the circumstances described below.

 1.  Term of Agreement

              This Agreement shall commence on the date hereof and shall
     continue in effect through April 30, 2007, provided, however, the term of
     this Agreement shall automatically be extended for one additional year
     commencing on May 1, 2007 and on each May 1 thereafter, unless, not later
     than April 30 of the preceding year, the Company shall have given notice
     that it does not wish to extend this Agreement; provided further that,
     notwithstanding any such notice by the Company not to extend, if a Change
     in Control shall have occurred during the original or any extended term of
     this Agreement, this Agreement shall continue in effect for a period of
     twenty-four (24) months beyond the expiration of the term in effect
     immediately before such Change in Control; provided further that,
     notwithstanding anything herein to the contrary, if at any time prior to a
     Change in Control you, for whatever reason, cease to be Senior Vice
     President of the Company, then this Agreement shall automatically terminate
     and, at all times thereafter, shall be null and void and of no further
     force and effect and you shall not be entitled to any benefits whatsoever
     hereunder.
      

 2.  Change in Control
     
     
      
      A. No benefits shall be payable hereunder unless there shall have been a
         Change in Control of the Company, as set forth below. For purposes of
         this Agreement a "Change in Control" of the Company shall mean the
         occurrence of any one or more of the following events:
         
         
          
          i.   the Company shall (1) merge or consolidate with or into another
               corporation or entity or enter into a share exchange between the
               Company or stockholders of the Company and another individual,
               corporation or other entity and as a result of such merger,
               consolidation or share exchange less than fifty percent (50%) of
               the outstanding voting securities of the surviving or resulting
               corporation or entity shall then be owned in the aggregate by the
               former stockholders of the Company; or (2) sell, lease, exchange
               or otherwise dispose of more than two-thirds (2/3) of the
               Company's property and assets in one transaction or a series of
               related transactions to one or more individuals, corporations or
               other entities that are not subsidiaries of the Company, assuming
               that if consummation of such transaction is subject, at the time
               of such approval by stockholders, to the consent of any
               government or governmental agency, such consent by the government
               or governmental agency is obtained (either explicitly or
               implicitly by consummation of the transaction);
                
          ii.  the stockholders of the Company adopt a plan of complete
               liquidation of the Company;
                
          iii. any "person" (as such term is used in Sections 13(d) or 14(d)(2)
               of the Securities Exchange Act of 1934, as amended (the "Exchange
               Act")) (other than the Employee, the Company, any of the
               Company's subsidiaries, any employee benefit plan of the Company
               and/or one or more of its subsidiaries or any person or entity
               organized, appointed or established pursuant to the terms of any
               such employee benefit plan) becomes the beneficial owner (within
               the meaning of Rule 13d-3 under the Exchange Act) of voting
               securities of the Company representing thirty percent (30%) or
               more of the total number of votes eligible to be cast at any
               election of directors of the Company; provided, however, that no
               Change in Control shall be deemed to have occurred under this
               subparagraph (iii) if such "person" becomes a holder of the
               Company's securities in one or more transactions initiated or
               pursued by the Company unless after such transaction(s) less than
               fifty percent (50%) of the outstanding voting securities of the
               Company shall be owned in the aggregate by the former
               stockholders of the Company; or
                
          iv.  as a result of, or in connection with, any tender offer or
               exchange offer, share exchange, merger, consolidation or other
               business combination, sale, lease, exchange or other disposition
               of more than two-thirds (2/3) of the Company's assets, a
               contested election, or any combination of the foregoing
               transactions, the persons who are directors of the Company on the
               date hereof (the "Incumbent Board") shall cease to constitute a
               majority of the Board of Directors of the Company or any
               successor to the Company; provided that any person becoming a
               director subsequent to the date hereof whose election or
               nomination for election by the Company's stockholders was
               approved by a vote of at least three-quarters (3/4) of the
               directors comprising the Incumbent Board (either by a specific
               vote or by approval of a proxy statement of the Company in which
               such person is named as a nominee for director without any
               objection to such nomination) shall be, for purposes herein,
               considered as though such person were a member of the Incumbent
               Board.
                
     
      B. In exchange for the benefits under this Agreement, you agree that,
         subject to the terms and conditions herein, in the event of a potential
         Change in Control of the Company occurring after the date hereof, you
         will not voluntarily terminate your employment with the Company and its
         subsidiaries until the earlier of (i) the date which is six months
         after the occurrence of such potential Change in Control of the Company
         or (ii) the occurrence of a Change in Control of the Company. If more
         than one potential Change in Control occurs during the term of this
         Agreement, the provisions of the preceding sentence shall be applicable
         to each potential Change in Control occurring prior to an actual Change
         in Control. For the purposes of this Agreement, a "potential Change in
         Control" of the Company shall be deemed to have occurred if: (i) the
         Company enters into an agreement, the consummation of which would
         result in the occurrence of a Change in Control; (ii) any person
         (including the Company) publicly announces an intention to take or to
         consider taking actions which if consummated would constitute a Change
         in Control; or (iii) the Board adopts a resolution to the effect that,
         for purposes of this Agreement, a potential Change in Control of the
         Company has occurred.
          

 3.  Termination Following Change in Control. If any of the events described in
     Section 2 hereof constituting a Change in Control shall have occurred, you
     shall be entitled to the benefits provided in Section 4 hereof upon the
     subsequent termination of your employment with the Company and its
     subsidiaries during the term of this Agreement and within two (2) years of
     the Change in Control, unless such termination is (x) a result of your
     death, Disability, or Retirement; (y) by you for other than Good Reason (as
     defined in Section 3(A)); or (z) by the Company or any of its subsidiaries
     for Cause (as defined in Section 3(C)). The benefits provided in Section 4
     shall be in lieu of any termination, separation, severance or similar
     benefits under your employment agreement, if any, or under the Company's
     termination, separation, severance or similar plans or policies, if any
     (other than benefit plans of the Company which incidently provide for
     benefits in the event of a change in control, as such term is defined in
     such plans). If your employment is terminated as a result of your death,
     Disability or Retirement, by you for other than Good Reason or by the
     Company or any of its subsidiaries for Cause, then you shall not be
     entitled to any termination, separation, severance or similar benefits
     under this Agreement, and you shall be entitled to benefits under your
     employment agreement, if any, and/or under the Company's termination,
     separation, severance or similar plans or policies, if any, only in
     accordance with the terms of any such employment agreement, plans and
     policies.
     
     
      
      A. Good Reason. You shall be entitled to terminate your employment for
         Good Reason. For the purposes of this Agreement, "Good Reason" shall
         mean the occurrence, without your express written consent, of any of
         the following circumstances:
         
         
          
          i.   a significant change in the nature or scope of your authorities,
               duties or responsibilities from those applicable to you
               immediately prior to the date on which a Change in Control
               occurs;
                
          ii.  a reduction in your base annual salary from that provided to you
               immediately prior to the date on which a Change in Control
               occurs;
                
          iii. a diminution in your eligibility to participate in compensation
               plans and employee benefits and perquisites which provide
               opportunities to receive overall compensation and benefits and
               perquisites from the greater of:
         
               (a) the opportunities provided by the Company (including its
               subsidiaries) for executives with comparable duties; or
         
               (b) the opportunities under any such plans and perquisites under
               which you were participating immediately prior to the date on
               which a Change in Control occurs;
                
         
          iv.  a change in the location of your principal place of employment by
               the Company (including its subsidiaries) by more than fifty (50)
               miles from the location where you were principally employed
               immediately prior to the date on which a Change in Control
               occurs;
                
          v.   a significant increase in the frequency or duration of your
               business travel; or
                
          vi.  a reasonable determination by the Board of Directors of the
               Company that, as a result of a Change in Control and a change in
               circumstances thereafter significantly affecting your position,
               you are unable to exercise the authorities, powers, functions or
               duties attached to your position immediately prior to the date on
               which a Change in Control occurs.
                
     
      B. Disability; Retirement.
         
         
          
          i.  For purposes of this Agreement, "Disability" shall mean permanent
              and total disability as such term is defined under Section
              22(e)(3) of the Internal Revenue Code of 1986, as amended (the
              "Code"). Any question as to the existence of your Disability upon
              which you and the Company cannot agree shall be determined by a
              qualified independent physician selected by you (or, if you are
              unable to make such selection, such selection shall be made by any
              adult member of your immediate family or your legal
              representative) and approved by the Company, said approval not to
              be unreasonably withheld. The determination of such physician
              shall be made in writing to the Company and to you and shall be
              final and conclusive for all purposes of this Agreement.
               
          ii. For purposes of this Agreement, "Retirement" shall mean your
              voluntary termination of employment with the Company at or after
              the age of 65 in accordance with the Company's retirement policies
              (excluding early retirement) generally applicable to its salaried
              employees or in accordance with any retirement arrangement
              established with your consent with respect to you.
               
     
      C. Cause. For purposes of this Agreement, "Cause" shall mean (a) the
         willful and continued failure by you to substantially perform your
         duties with the Company (other than any such failure from your
         incapacity due to physical or mental illness or any such actual or
         anticipated failure after the issuance of a Notice of Termination in
         the manner provided for in Section 3(D) by you for Good Reason) after
         written demand for substantial performance is delivered to you by the
         Board, which demand specifically identifies the manner in which the
         Board believes that you have not substantially performed your duties,
         or (b) the willful engaging by you in conduct which is demonstrably and
         materially injurious to the Company, monetarily or otherwise. For
         purposes of this Section 3(C), no act, or failure to act, on your part
         shall be deemed "willful" unless done, or omitted to be done, by you
         not in good faith and without reasonable belief that your action or
         omission was in the best interest of the Company. Notwithstanding the
         foregoing, you shall not be deemed to have been terminated for Cause
         unless and until there shall have been delivered to you a copy of a
         resolution duly adopted by the affirmative vote of not less than
         three-quarters (3/4) of the entire membership of the Board at a meeting
         of the Board called and held for such purpose (after reasonable notice
         to you and an opportunity for you, together with your counsel, to be
         heard before the Board), finding that, in the good faith opinion of the
         Board you were guilty of conduct set forth above in this Section 3(C)
         and specifying the particulars thereof.
          
      D. Any termination of your employment by the Company or any of its
         subsidiaries or by you shall be made by written notice of termination
         to the other party. Such "Notice of Termination" shall mean a written
         document specifying the provision in this Agreement being relied upon
         and setting forth a summary of the facts and circumstances which
         provide the basis for termination of your employment. The "Date of
         Termination" shall be the date upon which the Notice of Termination is
         given.
          

 4.  Compensation upon Termination Following a Change in Control
     
     
      
      A. If your employment shall be terminated for any reason otherwise than
         (x) as a result of your death, Disability or Retirement; (y) by you for
         other than Good Reason; or (z) by the Company or any of its
         subsidiaries for Cause, within two (2) years following a Change in
         Control (as defined in Section 2), then you shall be entitled to the
         benefits provided below:
         
         
          
          i.   The Company or one of its subsidiaries shall pay you, not later
               than the fifth business day following the Date of Termination
               ("Payment Date"), the sum of your full base salary through the
               Date of Termination, as earned by you but not yet paid to you, at
               the salary level in effect on (x) the Date of Termination or (y)
               the day immediately preceding the date of the Change in Control,
               whichever is higher ("full base salary"), and your pro rata share
               of your annual incentive bonus payment in effect on the Date of
               Termination. The Company or one of its subsidiaries shall also
               pay you all other amounts to which you are entitled under any
               compensation plan of the Company applicable to you, at the time
               such payments are due. For purposes of this Section 4 and the
               other provisions of this Agreement, "your annual incentive bonus
               payment in effect on the Date of Termination" shall mean the
               target amount of your annual incentive bonus payment (under the
               Company's Annual Incentive Bonus Plan or any successor plan) for
               the year in which the Notice of Termination is given. Your pro
               rata share of your annual incentive bonus payment in effect on
               the Date of Termination shall be that percentage of your annual
               incentive bonus payment in effect on the Date of Termination that
               is equal to the number of days in the fiscal year completed prior
               to the Date of Termination divided by 365.
                
          ii.  On the Payment Date the Company shall also pay you a severance
               payment equal to two and one-half (2 1/2) times the sum of (x)
               your full base salary and (y) your annual incentive bonus payment
               in effect on the Date of Termination.
                
          iii. The Company shall cause (x) all unvested stock options or other
               stock grants held by you on the Date of Termination immediately
               to vest and be fully exercisable as of the Date of Termination,
               (y) any restrictions on all restricted stock held by you on the
               Date of Termination immediately to lapse and all shares of such
               stock to fully vest as of the Date of Termination, and (z) any
               accrued benefit or deferred arrangement of the Company that you
               otherwise would become entitled to if you continued employment
               with the Company immediately to vest as of the Date of
               Termination.
                
          iv.  The Company shall maintain in full force for two and one-half (2
               1/2) year(s) following the Date of Termination (the "Benefit
               Period") all life insurance, health (medical and dental),
               accidental death and dismemberment, pension and disability plans
               and programs in which you are entitled to participate immediately
               prior to the Date of Termination, or if your continued
               participation is not possible under the general terms and
               provisions of such plans and programs, the Company shall provide
               you with benefits equivalent to those provided by such plans and
               programs, provided that the Company will not be required to
               maintain these plans and programs, or the equivalent thereof,
               beyond your reaching the age of 65 or upon your securing new full
               time employment which makes such benefits available to you.
               Additional years of service equal to the length of the Benefit
               Period will be credited to you for purposes of calculating your
               benefits under the Company's Pension Plans at the rate of your
               full base salary and annual incentive bonus payment in effect on
               the Date of Termination (as defined in Section 4(A)(i) hereof).
                
          v.   The Company shall make available to you, at the Company's
               expense, outplacement counseling services. You may select the
               organization that will provide you with such services, provided
               that the Company shall not be required to pay more than $50,000
               for any such services.
                
     
      B. There shall be no limit on the amount of payments due you under Section
         4(A) unless (i) your net income from the payments made under Section
         4(A) would be maximized, in consideration of federal, state and local
         income and excise taxes, from limiting the sum of payments (the "Total
         Lump Sum Payment") in Section 4(A) to 2.99 times your prior five years'
         average income, or "base amount" as defined in Section 280G of the
         Internal Revenue Code, as amended (the "Code"), and (ii) the Total Lump
         Sum Payment due to you is more than 2.99 times your base amount but not
         more than 3.5 times your base amount. In such case, your Total Lump Sum
         Payment will be reduced to 2.99 times your base amount.
          
      C. In the event that any payment or benefit received or to be received by
         you pursuant to the terms of this Agreement (the "Contract Payments")
         or in connection with your termination of employment or contingent upon
         a Change in Control of the Company pursuant to any plan or arrangement
         or other agreement with the Company (or any affiliate) ("Other
         Payments" and, together with the Contract Payments, the "Payments")
         would be subject to the excise tax (the "Excise Tax") imposed by
         Section 4999 of the Code, as determined as provided below, and has not
         been subject to the modified cap described in Section 4(B), the Company
         shall pay to you, at the time specified in Section 4(C)(iii) below, an
         additional amount (the "Gross-Up Payment") such that the net amount
         retained by you, after deduction of the Excise Tax on Contract Payments
         and Other Payments and any federal, state and local income tax and
         Excise Tax upon the payment provided for by this Section 4(C), and any
         interest, penalties or additions to tax payable by you with respect
         thereto, shall be equal to the total present value of the Contract
         Payments and Other Payments at the time such Payments are to be made.
         
         
          
          i.   For purposes of determining whether any of the Payments will be
               subject to the Excise Tax and the amounts of such Excise Tax
         
               (a) the total amount of the Payments shall be treated as
               "parachute payments" within the meaning of Section 280G(b)(2) of
               the Code, and all "excess parachute payments" within the meaning
               of Section 280G(b)(1) of the Code shall be treated as subject to
               the Excise Tax, except to the extent that, in the opinion of
               independent tax counsel retained by the Company's independent
               auditors and reasonably acceptable to you ("Tax Counsel"), a
               Payment (in whole or in part) does not constitute a "parachute
               payment" within the meaning of Section 280G(b)(2) of the Code, or
               such "excess parachute payments" (in whole or in part) are not
               subject to the Excise Tax;
         
               (b) the amount of the Payments that shall be treated as subject
               to the Excise Tax shall be equal to the lesser of (A) the total
               amount of the Payments or (B) the amount of "excess parachute
               payments" within the meaning of Section 280G(b)(1) of the Code
               (after applying the previous clause); and
         
               (c) the value of any noncash benefits or any deferred payment or
               benefit shall be determined by Tax Counsel in accordance with the
               principles of Sections 280G(d)(3) and (4) of the Code.
                
         
          ii.  For purposes of determining the amount of the Gross-Up Payment,
               you shall be deemed to pay federal income tax at the highest
               marginal rates of federal income taxation applicable to
               individuals in the calendar year in which the Gross-Up Payment is
               to be made and state and local income taxes at the highest
               marginal rates of taxation applicable to individuals as are in
               effect in the state and locality of your residence for tax
               purposes in the calendar year in which the Gross-Up Payment is to
               be made, net of the maximum reduction in federal income taxes
               that can be obtained from deduction of such state and local
               taxes, taking into account any limitations applicable to
               individuals subject to federal income tax at the highest marginal
               rates.
                
          iii. The Gross-Up Payments provided for in this Section 4(C) hereof
               shall be made upon the earlier of (x) the payment to you of any
               Contract Payment or Other Payment or (y) the imposition upon you
               or payment by you of any Excise Tax.
                
          iv.  If it is established pursuant to a final determination of a court
               or an Internal Revenue Service proceeding or the opinion of Tax
               Counsel that the Excise Tax is less than the amount taken into
               account under this Section 4(C), you shall repay to the Company
               within five (5) business days of your receipt of notice of such
               final determination or opinion the portion of the Gross-Up
               Payment attributable to such reduction (plus the portion of the
               Gross-Up Payment attributable to the Excise Tax and federal,
               state and local income tax imposed on the Gross-Up Payment being
               repaid by you if such repayment results in a reduction in Excise
               Tax or a federal, state and local income tax deduction) plus any
               interest received by you on the amount of such repayment. If it
               is established pursuant to a final determination of a court or an
               Internal Revenue Service proceeding or the opinion of Tax Counsel
               that the Excise Tax exceeds the amount taken into account
               hereunder (including by reason of any payment the existence or
               amount of which cannot be determined at the time of the Gross-Up
               Payment), the Company shall make an additional Gross-Up Payment
               in respect of such excess within five (5) business days of the
               Company's receipt of notice of such final determination or
               opinion.
                
     
      D. The Company shall also pay to you all legal fees and expenses, if any,
         reasonably incurred by you in connection with seeking to obtain or
         enforce any right or benefit provided by this Agreement.
          
      E. You shall not be required to mitigate the amount of any payment
         provided for in this Section 4 by seeking other employment or
         otherwise, nor shall the amount of any payment or benefit provided for
         in this Section 4 be reduced by any compensation earned by you as the
         result of employment by another employer or by retirement benefits
         received after the Date of Termination or otherwise.
          

 5.  Successors; Binding Agreement
     
     
      
      A. The Company will require any successor (whether direct or indirect, by
         purchase, merger, consolidation or otherwise) to all or substantially
         all of the business and/or assets of the Company to expressly assume
         and agree to perform this Agreement in the same manner and to the same
         extent that the Company would be required to perform it if no
         succession had taken place. Failure of the Company to obtain such
         assumption and agreement within thirty days following the effectiveness
         of any such succession shall be a breach of this Agreement and shall
         entitle you to compensation from the Company in the same amount and on
         the same terms as you would be entitled hereunder if you had terminated
         your employment for Good Reason following a Change in Control, except
         that for purposes of implementing the foregoing, the date on which any
         such succession becomes effective shall be deemed the Date of
         Termination. As used in this Agreement, "Company" shall mean the
         Company as hereinbefore defined and any successor to its business
         and/or assets as aforesaid which assumes and agrees to perform this
         Agreement by operation of law, or otherwise.
          
      B. This Agreement shall inure to the benefit of and be enforceable by your
         personal or legal representatives, executors, administrators,
         successors, heirs, distributees, devisees and legatees. If you should
         die while any amount would still be payable to you hereunder if you had
         continued to live, all such amounts, unless otherwise provided herein,
         shall be paid in accordance with the terms of this Agreement to your
         devisee, legatee or other designee or, if there is no such designee, to
         your estate.
          

 6.  Confidential Information. You shall hold in fiduciary capacity for the
     benefit of the Company or its subsidiaries all secret or confidential
     information, knowledge or data relating to the Company, the subsidiaries
     and their respective businesses, which shall have been obtained during your
     employment by the Company or its subsidiary and which shall not be public
     knowledge (other than by acts by you or your representatives in violation
     of this Agreement). After termination of your employment with the Company
     or its subsidiaries, you shall not, without prior written consent of the
     Company or its subsidiaries, communicate or divulge any such information,
     knowledge or data to anyone other than the Company or its subsidiaries or
     those designated by them. The preceding two sentences shall not apply with
     respect to any information you are required to disclose pursuant to a valid
     and effective subpoena or order issued by a court of competent jurisdiction
     or with respect to any information you are reasonably required to disclose
     in enforcing the terms of this Agreement. In no event shall an asserted
     violation of this Section 6 constitute a basis for deferring or withholding
     any amounts otherwise payable to you under this Agreement, nor will any
     asserted violation of this Section 6 relieve you of your responsibilities
     under this Agreement.
     
     
      
 7.  Agreement Not to Compete. You agree that for a period of one year following
     the Date of Termination, you will not engage, directly or indirectly,
     whether as a principal, agent, distributor, representative, consultant,
     employee, partner, stockholder, limited partner or other investor (other
     than an investment of not more than two percent (2%) of the stock or equity
     of any corporation the capital stock of which is publicly traded) or
     otherwise, in the same or a substantially similar business as that
     conducted and carried on by the Company or any of its subsidiaries and
     being directly competitive with the Company or any of its subsidiaries on
     the Date of Termination or at any time during such one-year period.
     
     
      
 8.  Notice. For the purpose of this Agreement, notices and all other
     communications provided for in this Agreement shall be in writing and shall
     be deemed to have been duly given when delivered or mailed by United States
     registered mail, return receipt requested, postage prepaid, addressed to
     the address set forth on the first page of this Agreement with respect to
     the Company and on the signature page with respect to you, provided that
     all notices to the Company shall be directed to the attention of the
     President of the Company, or to such other address as either party may have
     furnished to the other in writing in accordance herewith, except that
     notice of change of address shall be effective only upon receipt.
     
     
      
 9.  Miscellaneous. No provision of this Agreement may be modified, waived or
     discharged unless such modification, waiver or discharge is agreed to in
     writing and signed by you and such officer as may be specifically
     designated by the Board. No waiver by either party hereto at any time of
     any breach by the other party hereto of, or compliance with, any conditions
     or provision of this Agreement to be performed by such other party shall be
     deemed a waiver of similar or dissimilar provisions or conditions at the
     same or at any prior or subsequent time. Further, the validity,
     interpretation, construction and performance of this Agreement shall be
     governed by the laws of the State of Connecticut. All references to
     sections of the Code or Exchange Act shall be deemed also to refer to any
     successor provisions to such sections. Any payments provided for hereunder
     shall be paid net of any applicable withholding required under federal,
     state or local law.
     
     
      
 10. Integration. This Agreement contains the entire agreement of the parties
     hereto and supersedes all previous agreements between the parties, written
     or oral, express or implied, covering the subject matter hereof.
     
     
      
 11. Validity. The invalidity or unenforceability of any provision of this
     Agreement shall not affect the validity or enforceability of any other
     provision of this Agreement, which shall remain in full force and effect.
     
     
      
 12. Counterparts. This Agreement may be executed in several counterparts, each
     of which shall be deemed to be an original but all of which together will
     constitute one and the same instrument.

            If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

                                                                                                            Sincerely,

                                                                                                            Gerber
Scientific, Inc.



                                                                                                            By:  /s/
Marc T. Giles                                
                                                                                                                  Marc
T. Giles
                                                                                                                  President
and Chief Executive Officer

 

 

Agreed to this 10 day of December, 2006

 

By:  /s/ Gregory A. Wolf                               
       Gregory A. Wolf, Senior Vice President
       83 Gerber Road West
       South Windsor, CT 06074
       Address of Executive